Citation Nr: 1526133	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome for the period prior to July 25, 2010.

2.  Entitlement to an initial disability rating in excess of 30 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome for the period since July 25, 2010.
 
3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 9, 2009.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran and his wife testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2012; a transcript of that proceeding is of record.

In a June 2009 rating decision, the RO granted service connection for paroxysmal atrial fibrillation superimposed on sick sinus syndrome at an initial 10 percent disability evaluation, effective February 19, 2009.

In a September 2010 rating decision, the RO, in part granted entitlement to a TDIU, effective April 1, 2010.

In a September 2011 rating decision, the RO, in part, granted an earlier effective date of November 1, 2009 for the Veteran's TDIU.

In November 2012, the Board, in part, remanded the issues of entitlement to a disability rating in excess of 10 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome and entitlement to a TDIU prior to November 1, 2009 for additional development.

However, the Board notes that in an April 2010 rating decision, the RO assigned a temporary total disability rating (100 percent) for the Veteran's PTSD due to hospitalization of a service-connected disability effective from September 9, 2009 and assigned a 50 percent rating effective November 1, 2009.  

As a result and as will be addressed below, the Board has recharacterized the issue to entitlement to a TDIU prior to September 9, 2009.  See, Herlehy v. Principi, 15 Vet. App. 33 (2001). 

In a July 2014 rating decision, the RO granted an increased rating of a 30 percent evaluation for the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome, effective July 25, 2010.  The Board notes that since the increase to 30 percent did not constitute a full grant of the benefits sought, the issue of entitlement to an increased rating in excess of 30 percent for service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome for the period since July 25, 2010 remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  For the period prior to July 25, 2010, the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome was productive of one to four episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year.

2.  For the period since July 25, 2010, the 30 percent rating currently in effect is the maximum schedular rating for service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome. 

3.  For the period since July 25, 2010, the evidence of record does not show that the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  Prior to September 9, 2009, the Veteran was service connected for posttraumatic stress disorder (PTSD) (50 percent), paroxysmal atrial fibrillation superimposed on sick sinus syndrome (10 percent), tinnitus (10 percent) and erectile dysfunction (noncompensable).  He had a combined rating of 60 percent from April 30, 2008. 

5.  An April 2010 rating decision assigned a temporary total disability rating (100 percent) for the Veteran's PTSD due to hospitalization of a service-connected disability effective from September 9, 2009 to October 31, 2009.  The Veteran had a combined rating of 100 percent from September 9, 2009 to October 31, 2009.

6.  The Veteran did not meet the schedular criteria for TDIU prior to September 9, 2009, and the evidence during this period does not suggest that his service-connected disabilities rendered him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  For the period prior to July 25, 2010, the criteria for an initial rating in excess of 10 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 7010 (2014).

2.  For the period from July 25, 2010, the criteria for an initial rating in excess of 30 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 7010 (2014).

3.  The criteria for an award of a TDIU prior to September 9, 2009 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in March 2009 and May 2010 letters, prior to the date of the issuance of the appealed June 2009 and September 2010 rating decisions.  The March 2009 letter explained what information and evidence was needed to substantiate a claim for service connection.  The May 2010 letter explained what information and evidence was needed to substantiate a claim for increased ratings and entitlement to a TDIU.  Both the March 2009 and May 2010 letters explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2009 and May 2010 letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also noted that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of March 2009, May 2010 and January 2013 VA examinations.  The March 2009, May 2010 and January 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the March 2009, May 2010 and January 2013 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf, to include the Veteran's August 2012 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

In April 2008, the Veteran was admitted to a private hospital for complaints of atrial fibrillation.  The treating physicians noted that the Veteran presented with a poor sense of being which included a palpitation sensation.  He was identified with atrial fibrillation with rapid ventricular response.  After his hospital admission, his arrhythmias came under better control.  The discharge diagnosis was paroxysmal atrial fibrillation with exacerbation complicated by rapid ventricular response, and now resolved.  The Veteran also had a discharge diagnosis of a history of sick sinus syndrome with pacemaker implantation and with satisfactory pacemaker sensing and function.

In May 2008 the Veteran was hospitalized after he became lightheaded and had a near-syncopal episode.  The diagnosis was presyncope and chest pain.   

In June 2008 the Veteran was hospitalized with chest pain and hypotension.

In December 2008 the Veteran was hospitalized with chest pressure and heaviness in the substernal and left anterior chest region.  The diagnosis was chest pain, dyspnea, numbness and tingling of the hands and feet with cool extremities, hypertension, paroxysmal fibrillation and PTSD.

In March 2009 the Veteran was admitted to a private hospital with complaints of weakness, numbness and tingling in the right half of his face as well as chest pain.  His chest pain symptoms also included light headedness and shortness of breath.  The assessment was chest pain and possible transient ischemic attack.  A follow up note indicated that the facial numbness was most likely due to anxiety.

The Veteran underwent a VA examination in March 2009.  The examiner noted that the Veteran presented with chest pain that was consistent with angina induced by tachycardia.  He had a marked increase of fatigue and had been unable to return to work because of his pain and fatigue.  The examiner noted that the Veteran had very little ability to walk, had a decreasing ejection fraction, and could only shower and shave himself without difficulty.  The examiner indicated that the Veteran was not stable and had recurrent bouts of atrial fibrillation with activity.  The examiner indicated that he would not expect the Veteran to have the frequency of paroxysmal atrial fibrillation to require at least 3-4 electroversions and at least one medical cardioversion at his present age.  

A May 2009 hospital treatment report noted that the Veteran reported the emergency room with about a 3 day history of a cough and shortness of breath.  

The Veteran underwent a VA examination for his PTSD in April 2009.  The Veteran reported that he was last employed as a trainer for overhead crane operators.  He injured his knee at work and had not been able to work since that work related injury.

A July 2009 hospital treatment report noted that the Veteran presented with complaints of chest pain and palpitations.  The discharge diagnosis was chest pain, resolved and atrial fibrillation with pacemaker.

An October 2009 Holter Monitor Consultation revealed no signs of arrhythmia and no episodes of sinus pauses or high degree AV block.  The technician indicated that no definite atrial fibrillation was seen.

An October 2009 VA mental health note indicated that the Veteran was employable.

The Veteran underwent a VA examination in October 2009 for his service-connected PTSD.  The Veteran reported that from 1998 to July 2005 he worked as a forklift operator.  From 2005 to 2007 he worked as a forklift operator for Alcoa.  The Veteran reported that he stopped working in August 2007 as he had injured his knee on the job and needed a knee replacement.  He indicated that he felt depressed as he wanted to work but the work related injury in 2007 prevented him from working.  

A November 2009 hospital treatment report noted an abnormal EKG as there was an atrial pace rhythm and nonspecific T wave changes.

The Veteran underwent a VA examination in December 2009 for his service-connected PTSD.  It was noted that the Veteran had been employed as a crane operator but had been unemployed for 2 to 5 years.  He reported that he had been knocked off of a truck and injured his knee which had resulted in his unemployment.  He also reported that doctors had told him that he was unable to work because of his heart condition.  The Veteran did not contend that his unemployment was due to his mental disorder.  

A March 2010 mental health note indicated that the Veteran had to retire from his career as an overhead crane operator due to his health conditions.

The Veteran underwent a VA examination in May 2010.  The Veteran reported having episodes of proximal atrial fibrillation as far back as his military service.  Initially, the atrial fibrillation was perceived as a fluttering sensation and not palpitations.  Presently, the Veteran denied these episodes as he was placed on Sotalok.  He claimed that he had 1 episode of fluttering in the middle of the night approximately 3 months ago which he had not reported to his doctor.  In addition to the proximal atrial fibrillation, the Veteran developed a sick sinus syndrome and underwent a pacemaker implant.  It was noted that the Veteran had not been employed for the past 2 years and considered himself medically retired due to his heart and knee condition.  The examiner indicated that the Veteran had 1 supraventricular episode in the past year which was documented by electrocardiogram or Holter monitor.  The examiner noted that the one episode was recognized by the Veteran as a fluttering feeling in his chest approximately 3 months ago. The Veteran did not report this event to his care providers and he was advised to do so to prevent possible unwarranted cerebrovascular accident (CVA).  In the past he had been on Coumadin but he presently anti-coagulation therapy was not needed since his proximal atrial fibrillation was successfully treated with Sotalol.  He denied any current symptoms from his pacemaker and had not experienced any sinus syndrome symptoms since his successful implantation 10 years ago.  The examiner noted that the Veteran retired in 2008 due to multiple medical reasons including his heart and knee disabilities.  The examiner again noted that the Veteran was currently asymptomatic for sick sinus or proximal atrial fibrillation.

On July 25, 2010 the Veteran was admitted to Sacred Heart Hospital with complaints of chest discomfort, shortness of breath, nausea and dizziness.  An EKG demonstrated underlying atrial fibrillation/flutter rhythm with ventricular paced complexes.

A July 2010 correspondence from the Veteran's former employer noted that he has been employed as a packer from December 2004 to November 2008.  He was not working as a result of a heart related disability.

In September 2010, the Veteran underwent a VA examination for his service-connected PTSD.  The VA psychologist opined that the Veteran's PTSD was such that he was unemployable.

The Veteran underwent a VA examination in January 2013.  The examiner noted that the Veteran had been symptomatic with his atrial fibrillation including symptoms of fatigue, lightheadedness and palpitations.  Even after therapy and medications, the Veteran reported about 2 episodes a month that caused these symptoms which could last for a few minutes to an hour.  The examiner reported that the Veteran clearly had episodes of atrial fibrillation.  His device interrogation showed that he had mode switches about 3.4% of the time and had 204 episodes of this.  He had a recent cardiogram in January 2013 which showed normal ejection fraction.  The examiner opined that the Veteran clearly had paroxysmal, symptomatic atrial fibrillation and clearly had more than 4 episodes a year.  He also seemed to be having episodes about twice a month.


I.  Higher Initial Ratings

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).
 
As noted above, in a June 2009 rating decision, the RO granted service connection for paroxysmal atrial fibrillation superimposed on sick sinus syndrome at an initial 10 percent disability evaluation, effective February 19, 2009 under Diagnostic Code 7010.   

In a July 2014 rating decision, the RO granted an increased rating of a 30 percent evaluation for the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome, effective July 25, 2010 under Diagnostic Code 7010.    

Under Diagnostic Code 7010, a 10 percent evaluation is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; when there are one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  Id.


Period Prior to July 25, 2010

Based on the evidence, the Board does not find that the Veteran is entitled to an initial evaluation in excess of the current 10 percent disability rating for his serviced-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome for the period prior to July 25, 2010.  

As noted above, to warrant a 30 percent evaluation for paroxysmal atrial fibrillation superimposed on sick sinus syndrome, the evidence must show that the Veteran experienced more than 4 episodes of supraventricular tachycardia per year, documented by ECG or Holter monitor.  

In this instance, the period prior to July 25, 2010 the evidence shows that the Veteran does not experience more than 4 episodes of supraventricular tachycardia per year, documented by ECG or Holter monitor.

Notably, an October 2009 Holter Monitor Consultation revealed that no definite atrial fibrillation was seen.  The March 2009 VA examiner also indicated that while the Veteran was not stable and had recurrent bouts of atrial fibrillation with activity, he would not expect the Veteran to have the frequency of paroxysmal atrial fibrillation to require at least 3-4 electroversions and at least one medical cardioversion at his present age.  Additionally, the May 2010 VA examiner reported that the Veteran had only 1 supraventricular episode in the past year which was documented by electrocardiogram or Holter monitor.  The May 2010 VA examiner also noted that the Veteran was currently asymptomatic for sick sinus or proximal atrial fibrillation.

Accordingly,  as evidence shows that the Veteran did not experience more than 4 episodes of supraventricular tachycardia per year, documented by ECG or Holter monitor, the Board finds that the criteria for an initial disability rating in excess of 10 percent have not been met for the period prior to July 25, 2010. 



Period Since July 25, 2010

As noted above, in a July 2014 rating decision, the RO granted an initial 30 percent evaluation for the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome, effective July 25, 2010.  The July 25, 2010 effective date for the 30 percent rating was based on a July 25, 2010 hospital admission which first documented paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year.

Accordingly, for the period since July 25, 2010, the Veteran is in receipt of a 30 percent disability rating which is the maximum rating under Diagnostic Code 7010 for his service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome.

Neither the Veteran nor his representative have identified any other rating criteria that would provide a higher rating or an additional rating.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2014) have been considered whether or not they were raised by the veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.

As will be addressed further below, the Board has considered whether there is any other schedular basis for granting the claim but has found none.

Accordingly, a 30 percent rating is clearly the maximum rating assignable for the Veteran's paroxysmal atrial fibrillation superimposed on sick sinus syndrome.  An increased schedular rating is therefore not available. 

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.





II.  TDIU

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

As noted above, in an April 2010 rating decision, the RO assigned a temporary total disability rating (100 percent) for the Veteran's PTSD due to hospitalization of a service-connected disability effective from September 9, 2009 and assigned a 50 percent rating effective November 1, 2009.  

Thus, for the period from September 9, 2009 to October 31, 2009, the Veteran met the schedular requirements for a TDIU.

However, the Board notes that in Bradley v. Peake, the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). 

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

The instant case, however, is distinguishable from Bradley in that here, the Veteran 
is already in receipt of a 100 percent rating for his service-connected PTSD disability, for the period from September 9, 2009 to October 31, 2009.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314  fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the Veteran's claim for a TDIU is moot for the period from September 9, 2009 to October 31, 2009 based on its award of a 100 percent schedular rating for the Veteran's service-connected PTSD due to hospitalization of a service-connected disability.  As a result, the Board has recharacterized the Veteran's entitlement to a TDIU prior to September 9, 2009 as reflected on the title page.

The Board notes that prior to September 9, 2009, the Veteran was service connected for posttraumatic stress disorder (PTSD) (50 percent), paroxysmal atrial fibrillation superimposed on sick sinus syndrome (10 percent), tinnitus (10 percent) and erectile dysfunction (noncompensable).  Prior to September 9, 2009, his combined rating of 60 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Initially, the Board notes again that the Veteran's combined disability rating of 60 percent for the period prior to September 9, 2009 does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted for the period prior to September 9, 2009.  

The Veteran has maintained that he was unemployable due to the effects of his service-connected disabilities.   

The record demonstrates that the Veteran was formerly employed as a fork lift driver/overhead crane operator.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

As noted above, the evidence clearly reveals that the Veteran has a significant knee disability resulting from a post-service work injury in 2007.  While the Board is sympathetic for the restrictions that encompass this nonservice-connected disability, the evidence clearly demonstrates that the Veteran's service-connected disabilities do not preclude all forms of employment for the period prior to September 9, 2009.  

The Board notes that the Veteran himself on numerous occasions, including his April 2009 and October 2009 VA examinations, indicated that he had to retire as a result of a post-service work injury in 2007.

While the Veteran in a VA examination in December 2009 reported that doctors had told him that he was unable to work because of his heart condition and his employment records noted a heart disability as the reason for the cessation of his employment, there is no medical evidence that the Veteran's service-connected paroxysmal atrial fibrillation superimposed on sick sinus syndrome resulted in him being unable to work for the period prior to July 25, 2010.  

Regarding the Veteran's other service-connected disabilities, the December 2009 VA examiner noted that the Veteran did not contend that his unemployment was due to his service-connected mental disorder and an October 2009 VA mental health note indicated that the Veteran was employable.  

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the VA examiners' opinions which considered the Veteran's entire disability picture and again, the Veteran himself noted on repeated occasion that he was unemployable as a result of the knee injury sustained in a post-service workplace accident in 2007.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before September 9, 2009.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment for the period before September 9, 2009.  

As a final point, the Board again notes that the Veteran has been found totally disabled, for SSA purposes, as a result of his disabilities.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU for the period before September 9, 2009, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

In sum, the Board has found the Veteran to not be unemployable due to service-connected disabilities for the period before September 9, 2009.  Accordingly, the criteria for referral of the claim for consideration of a TDIU on an extraschedular basis are not met.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome for the period prior to July 25, 2010 is denied.

Entitlement to an initial disability rating in excess of 30 percent for paroxysmal atrial fibrillation superimposed on sick sinus syndrome for the period since July 25, 2010 is denied.

Entitlement to a TDIU for the period prior to September 9, 2009 is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


